By tub Coget.
In State v. Commissioners, 31 Ohio St. 271, an effort was made to require the commissioners to order the auditor to draw his warrant in favor of the relators, for taxes paid by them upon property, which, as a pure public charity, was exempt from taxation. This court then held, that the statute of 1873, providing for the correction of errors by the auditor and commissioners (70 Ohio L. 10, 11), did not authorize the commissioners to make such order, except where the error was clerical merely, and did not cover a case of taxes paid upon exempt property.
The act referred to was changed in the Revised Statutes, § 1038, by adding the words “ or when property exempt from taxation has been charged with tax, or in the amount of such taxes or assessments.”
The claim of plaintiff is not that the property of the estate was exempt from taxation, but that the executors, not residing in Hamilton county, were not compelled to return it for taxation in that county. The change in the statute was for the purpose of enabling the commissioners to order the repayment of taxes, erroneously collected upon property embraced in sec. 2732, R. *170S. and similar provisions, as exempt from taxation, and does not cover a case like the one at bar, where the property is subject to taxation, but returned or charged in the wrong county.

Motion overruled.